—Case held, decision reserved, motion to relieve counsel of assignment granted and new counsel to be assigned. Memorandum: Defendant was convicted upon his plea of guilty of felony driving while intoxicated (Vehicle and Traffic Law § 1192 [2]; § 1193 [1] [c]) and was sentenced to a one-year definite term of incarceration and fined $1,000, and his license was revoked for one year. Defendant’s assigned appellate counsel has moved to be relieved of the assignment pursuant to People v Crawford (71 AD2d 38) and has submitted a brief in which she concludes that there are no issues of law or questions of fact meriting this Court’s consideration and that the appeal is therefore frivolous.
The record establishes that, at sentencing, defendant stated that his attorney in effect had told him to plead guilty to a crime that he did not commit and that he intended to file a grievance against his attorney. That statement by defendant raises the issue whether County Court made sufficient inquiry of defendant before imposing sentence. We relieve counsel of her assignment but assign new counsel to brief that issue as well as any others that counsel’s review of the record may disclose. (Appeal from Judgment of Livingston County Court, Cicoria, J. — Felony Driving While Intoxicated.) Present — Pine, J. P., Callahan, Balio, Boehm and Fallon, JJ.